ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
G&S Carpet Mills, Inc.                         ) ASBCA No. 62799
                                               )
Under Contract No. FA4877-20-P-0177            )

APPEARANCE FOR THE APPELLANT:                     Mike Gatto, Esq.
                                                   Actium LLC
                                                   Los Angeles, CA

APPEARANCES FOR THE GOVERNMENT:                   Jeffrey P. Hildebrant, Esq.
                                                   Air Force Chief Trial Attorney
                                                  Lt Col Matthew Ramage-White, USAF
                                                   Trial Attorney

                                ORDER OF DISMISSAL

       The Board received the parties’ joint motion to dismiss with prejudice.
Accordingly, the appeal of G&S Carpet, ASBCA No. 62799, is hereby dismissed with
prejudice.

      Dated: June 25, 2021



                                               CRAIG S. CLARKE
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62799, Appeal of G&S Carpet Mills,
Inc., rendered in conformance with the Board’s Charter.

      Dated: June 25, 2021



                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals